Appellant instituted this suit against A. G. Baldwin and others to recover two horses and a hack, and to cancel a promissory note for $150 that he alleged he had given for a contract authorizing the use and sale of the "Little Crater crude oil burner." It was charged that the conveyance of the horses and hack and the execution of the note had been induced by means of certain fraudulent acts and representations on the part of the defendants, which it is unnecessary to set out, and he sought and obtained a writ of sequestration for the horses and hack, and a writ of injunction restraining a transfer of the promissory note. Beside general denials, the defendant Luallen pleaded a purchase of the horses and hack without notice of any defect of title, and the defendant A. G. Baldwin presented a cross-plea, specially alleging that since the institution of the suit the note mentioned had matured, and he prayed for judgment thereon.
After the introduction of the evidence, the court gave a peremptory instruction for the defendants; but neither the verdict nor the judgment disposed of the cross-action of the defendant A. G. Baldwin. The appeal, therefore, must be dismissed, for the want of a final judgment, without reference to other questions suggested by the record. Simpson v. Bennett, 42 Tex. 241; I.  G. N. R. R. Co. v. Smith County, 58 Tex. 74; Riddle v. Bearden, 36 Tex. Civ. App. 97, 80 S.W. 1061; T.  P. Ry. Co. v. F. W. Street Ry. Co., 75 Tex. 83, 12 S.W. 977. *Page 1155